BIMONTON, District Judge.
The defendant, a letter carrier in the service of the United Slates, was charged with violating section §467, Rev. St. IT. A, and was found guilty on 13 counts of the indictment under this section, charging Mm with secreting, em*476bezzling, and destroying the contents of certain letters which had come into Ms hands as such letter carrier, containing matter of value. He was also convicted, under section 3892, Rev. St. U. S., for unlawfully retaining, delaying, and opening a letter not containing an article of value. He now moves in arrest of judgment on the IX counts above mentioned, because section 5467, Rev. St., by a casus omissus, has failed to provide a punishment for embezzling, secreting, and destroying a letter, and only punishes the felonious stealing of a letter with valuable contents.
TMs question was at one time disputed in tbe circuit and district courts of the United States. See U. S. v. Long, 10 Fed. Rep. 879; U. S. v. Atkinson, 34 Fed. Rep. 316; U. S. v. Falkenhainer, 21 Fed. Rep. 624; U. S. v. Wight, 38 Fed. Rep. 106. TMs section of the Eevised Statutes was discussed in this court in U. S. v. Gruver, 35 Fed. Rep. 59, but in that case tbe indictment had omitted to charge that the defendant did steal or take the contents of the letter intrusted to Mm, and for that reason the motion in arrest of judgment was granted. All doubt, however, has been set at rest by the decision of thé supreme court of the United States in U. S. v. Lacher, 134 U. S. 624, 10 Sup. Ct. Rep. 625, in which this precise question was made and discussed; and the court held that this section 5467 creates - and punishes two classes of offenses, — one relating to the embezzlement of letters, and the other to the stealing of their contents, — and shows the difference between the offenses created and punished by sections 3891 and 5467. The first section creates and punishes the offense of unlawfully detaining, delaying, or opening a letter, and of secreting, embezzling, and destroying a letter, although it does not contain anything of value. The latter section (5467) creates and punishes the crime when such action relates to a letter containing an article of value, and the punishment is provided accordingly.
The motion in arrest of judgment is denied.